Gill, J. —
The defendant Falk was indicted, tried and found guilty, at the last March term of the Buchanan criminal court, of slaughtering and selling the flesh of diseased cattle, “contrary to the form of the statute in such case made and provided.” Among other grounds urged for a reversal of the judgment of the criminal court, is that the indictment is insufficient, and in this we think the appellant is correct. '
The section under which defendant was indicted reads as follows : “ Every person who shall knowingly sell the flesh of any animal, dying otherwise than by slaughter, or slaughtered when diseased, or shall sell the flesh as of one animal, knowing it to be that of another species, or shall sell unwholesome bread or drink, without making the same fully known to the *556purchaser; and any butcher or other person, who shall sell or offer to sell the meat of any calf, which was killed before it had attained the age of six weeks, shall be deemed guilty of a misdemeanor.” R. S. 1879, sec. 1597.
The ingredients of the offense, as applied to a case-of the kind at bar, consist in (1) knowingly selling the flesh of cattle, dying with disease, or dying by other means than by slaughter, and (2) failing to malte such fact known to the purchaser of the flesh.
It was not intended by this statute to make it a crime for one to sell the carcass of an animal that may have been killed by accident or may have died with disease even, except upon a failure to advise the purchaser of such fact. The words of the section, “without malting the same fully Itnown to the purchaser," apply to the several clauses next preceding, apd all of them. One to be guilty, then, of this statutory offense, must be guilty of the whole of it — of every part of it — must have knowingly sold the diseased flesh, and “without malting the same fully Itnown to the purchaser." ■ 1 Bishop on Or. Proc., secs. 1049 and 1051. ' .
Now the indictment of the defendant Falk makes the charge.that he knowingly slaughtered and sold diseased cattle, but does not allege that the same was done without advising the purchaser, and for that reason the indictment is bad. This element, of failure td inform the purchaser, is a component part of the defense and must be alleged. “ All of the authorities agree that when the exception constitutes a part of the description of the offense sought to be charged, the indictment must negative the exception, otherwise no offense is charged.” State v. Meek, 70 Mo. 357; State v. O'Brien, 74 Mo. 549.
The judgment of the criminal court is reversed.
All concur.